PER CURIAM.
We affirm the judgment and sentence imposed upon the appellant, Misty Janette Cummings, in all respects except one. The sentencing transcript indicates that the trial court imposed a $15 cost for the alcohol-drug trust fund. On the judgment and sentence form, however, the box for the $151 rape crisis trust fund was checked in error, and the box for the alcohol-drug trust fund is mistakenly left unchecked. Thus, we remand for the trial court to correct the scrivener’s error.
AFFIRMED in part, REVERSED in part, and REMANDED.
PALMER, MONACO and EVANDER, JJ., concur.